DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2021 has been entered.
 
Response to Arguments
The indefiniteness rejections have been overcome.  However, new indefiniteness has been introduced, as set forth below. 
Applicant's arguments filed 08/03/2021 regarding the art rejections have been fully considered but they are not persuasive.  Therefore, the rejections are modified to meet the amended recitation and are repeated herein.
In particular, Applicant argues that Kelly does not have the capability of both fastening and adjusting the comb attached to the side of an article of furniture both during 
On page 6, second to last paragraph Applicant argues that “Iacovoni is completely silent with regard to the elements of claim 1, as amended.”  This is not persuasive because although Iacovoni may not describe the semicircular cutouts, these semicircular cutouts are shown in the zoomed in view of Figure 6A, below. 

    PNG
    media_image1.png
    368
    881
    media_image1.png
    Greyscale

 Here each tool gap is formed like the tool gap shown in Figure 6A of Iacovoni, which is a tool and fastener gap.  Zooming in, as shown in the illustrated copy of Figure 
In the last paragraph on page 6 of the remarks, Applicant disagrees with the Office Action statement that Iacovoni discloses “a similar joint between adjoining furniture components and includes a separately mounted joint portion 340 that includes plates with a mounting hole and tool gap between the plates.”  Applicant goes on to argue that this statement does not make up for a lack of disclosure in Kelly for the features of claim 1, as amended.  However, it is pointed out above, how Iacovoni shows the features now recited in claim 1, as now amended.  
In the first full paragraph on page 7 of the remarks, Applicant argues that “[a]lthough Iacovoni discloses a mounting hole (item 340) there is no disclosure for a separate, associated tool gap created as a semicircular channel in at least two plates of a comb associated with this mounting hole.”  Firstly, it is noted that element 340 is a removably attachable element of a furniture assembly apparatus, and as shown in Figure 6A, element 340 includes a hole formed by a circular wall comprising a semicircular wall or plate above and a semicircular wall or plate below, as is also shown and labeled in the copy of a portion of Figure 6 above.  Thus, semicircular channels are provided in at least two plates of element 340.  Furthermore, the obvious combination of Iacovoni with Kelly includes making the combs provided by Kelly removably attachable, as taught by Iacovoni, such that the semicircular channels are also applied to the comb structure of the 
Applicant goes on to argue that the hole shown in Figures 8A and 8B of Iacovoni is purely for the spring-loaded bolt, and that there is no disclosure of a tool gap.  This is not persuasive because Iacovoni shows screws or spring-loaded bolts that are known to be screwed in with screwdrivers or Allen wrenches, and it is known that finger tightening of such screws is inadequate, such that using such a tool is considered inherent.  Because the tool is received in the same gap as the screw, the gap is inherently also a tool gap.  
Applicant argues that although the “[O]ffice action asserts that there is space or a gap above the fastening aperture for the insertion of a tool,” this doesn’t “appear to be a feature of the design and certainly does not disclose two or more semicircular channels in the plates of a comb for each of fastening and adjusting a comb against the body of an article of furniture.”  In response, it is pointed out that the semicircular channels in a plate above and a plate below the mounting aperture appears to match the shape of the spring and the head of the spring-loaded screw.  This appears to be by design, although that is not a factor for patentability.  These semicircular channels also inherently accommodate 
Applicant argues that if anything could be considered a tool gap, it would only be the hole in the furniture trim that receives the mounting block.  This is not persuasive because that hole is for accommodating the block and is not directly needed for access by a tool to the screws of the spring-loaded system.  
Applicant argues that “Iacovoni is completely silent with regard to the feature of ‘where each of said tool gaps comprises a semicircular cutout in at least two separate plates’,” which has been addressed above, but goes on to further specify “ ‘of one of said first comb or second comb’.”  In the combination, the semicircular cutouts in at least two separate plates is present with each mounting hole such that it is applied to both of said first comb and said second comb.  The gap provided by Iacovoni for the fastener is inherently for the tool used to drive the fastener because the tool adjacently follows the fastener during installation.  As such the fastener and the tool are simultaneously inserted in the fastener and tool gap formed by the semicircular channels.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 
Claim 1, lines 14-15, “each of said tool gaps comprises a semicircular cutout in at least two separate plates” is indefinite as being misdescriptive since Figure 1C shows an arcuate cutout in only one plate per tool gap;
Claim 1, lines 14-15, “semicircular cutout in at least two separate plates” is indefinite as being misdescriptive because the common and well-known definition of semicircle is half a circle or a circumferential portion spanning 180 degrees, whereas Figure 1C shows arcuate portions of a circumference that are less than half of a circle;
Claim 1, line 16, “said two or more separate plates” lacks antecedent basis;
Claim 3, lines 10-11, “a second individual comb where said plates comprise a plurality of first plates” is confusing and indefinite because it contradicts the recitation in claim 1, lines 14-15, of “at least two separate plates of one of said first comb or second comb” where the plates are part of the comb recited in claim 3, lines 7-9; 
Claim 3, lines 15-16, are confusing and indefinite for similar reasons to the recitation of claim 3, lines 10-11 where plates are recited for both the first and second individual comb, whereas, claim 1 limits the plates to one of the individual combs;
Claim 3, line 18, is confusing and indefinite for similar reasons to the recitation of claim 3, lines 10-11 and 15-16 where plates are recited for both the first and second individual comb, whereas, claim 1 limits the plates to one of the individual combs; and 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 6082822) in view of Iacovoni (US 8950817).
Kelly shows the interleaved first plates inherently or necessarily supported on second plates and conical pegs extending through apertures in the plates to secure first and second furniture components together, but lacks the first and second plates forming separately mounted joint portions such that they have mounting holes and tool gaps to facilitate access to the mounting holes.
On the other hand, Iacovoni has a similar joint between adjoining furniture components and includes a separately mounted joint portion 340 that includes plates with a mounting hole and tool gap between the plates.
It would have been obvious to provide the joints of Kelly as separately mounted joint portions mounted by fasteners extending through mounting holes located between the first plates and to have widened a space between adjacent plates where the mounting hole is located to allow increased access for fasteners and/or tools, all of which is taught 
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1.    A furniture assembly system comprising:
an article of furniture comprising a plurality of furniture components (legs 30 and seat shell 15) and one or more furniture assembly apparatuses (comprising joint portions 26 and 28 on the shell 15, and comprising plates 42, 44, 46, 52, 54, 56 on the legs, as shown in Figures 2, 4, 6, and 8);
where at least a first furniture component selected from the plurality of furniture components comprises a first comb (at 26 and 28) of the one or more furniture assembly apparatuses;
where at least a second furniture component selected from the plurality of furniture components comprises a second comb (at 42, 44, 46, 52, 54, and 56 in Figures 6 and 8) of the one or more furniture assembly apparatuses;
where the first furniture component is positioned such that the first comb of the first furniture component interleaves the second comb of the second furniture component (as shown in Figure 11);
each of the furniture assembly apparatuses have two or more mounting apertures (where a plurality of such mounting apertures would have been an obvious matter of design choice because doing so would function equally well or better, and Applicant has 
where each of said tool gaps comprises a semicircular cutout in at least two separate plates of one of said first comb or second comb for insertion of a tool simultaneously with a mounting fastener in said two or more separate plates (each tool gap formed like the tool gap shown in Figure 6A of Iacovoni is a tool and fastener gap, where zooming in, as shown in the illustrated copy of Figure 6A below, shows that the plate above and the plate below the tool and fastener gap are each formed as a semicircular cutout, which would also be applied for the two or more tool and fastener gaps added in accordance with the obviousness of design choice set forth in the rejection of the subparagraph immediately above);

    PNG
    media_image1.png
    368
    881
    media_image1.png
    Greyscale

where a conical peg (70) of the one or more furniture assembly apparatuses is inserted through the first comb and through the second comb via a plurality of peg apertures (43).

2.    The furniture assembly system of claim 1,
where a first subset of the plurality of furniture components are coupled via the one or more furniture assembly apparatuses to complete the assembly of the article of furniture (although functionally recited, a first subset comprising a seat shell 15 and legs 20, as shown in the assembled state in Figures 2-3).

3.    The furniture assembly system of claim 1, further comprising: a furniture assembly apparatus comprising:
the first comb (as identified above),
the second comb (as identified above), and 
the conical peg (as identified above);
 where said plates comprise[[s]] a plurality of first plates that are parallel to each other and are attached to a second plate (as shown in Figures 2, 4, 6, and 8 of Kelly); 
 where said plates comprise[[s]] a plurality of first plates that are parallel to each other and are attached to a second plate (as shown in Figures 2, 4, 6, and 8 of Kelly);
said first individual comb is coupled to a first furniture component and said second individual comb is coupled to a second furniture component (as shown in Figures 2, 4, 6, 8, and 10-13 of Kelly);
said first furniture component is coupled to a second furniture component (second comb comprising plates 42, 44, 46, 52, 54, 56 coupled by being integrally formed with the rest of the legs 20 as taught by Kelly and modified by being fastened to the legs as taught by Iacovoni) when said plurality of first plates from the first individual comb and the plurality of first plates from the second individual comb are interleaved (as shown in Figure 11 of Kelly), and
where the conical peg is inserted through a plurality of peg apertures located in the plurality of first plates of both the first comb and the second comb to prevent the first comb and the second comb from separating (as shown in Figure 11 of Kelly).

4.    The furniture assembly system of claim 3,
where said second plate comprises a plurality of mounting apertures (where Iacovoni teaches making a separate joint portion 340 that is attached to a furniture 
where each of said mounting apertures are operable to mount the individual comb to a furniture component (for mounting the joint portions to respective first and second furniture components 15 and 20 of Kelly);
where each of said mounting apertures are located between the plurality of first plates (as taught by the mounting apertures in Figures 6A-8B of Iacovoni).

5.    The furniture assembly system of claim 3,
where each of said first and second individual combs comprises two or more tool gaps (where a plurality of such mounting apertures comprises two mounting apertures, and the tool gaps are shown by a greater gap size between plates or webbing in the joint portions 340 of Iacovoni at locations where the mounting apertures and fasteners engage, which thus provide tool gaps, and where it would have been obvious to place a tool gap for each of the mounting apertures such that there are two tool gaps for the respective 
where the two or more tool gaps are widenings of the spaces between the plurality of first plates (the tool gaps are shown by a greater gap size between plates or webbing in the joint portions 340 of Iacovoni at locations where the mounting apertures and fasteners engage, which thus provide tool gaps, and where it would have been obvious to place a tool gap for each of the apertures such that there are a plurality of tool gaps for the respective mounting apertures in each portion of the joints, as modified);
where the two or more tool gaps correspond in position to each of the plurality of mounting apertures (where it would have been obvious to place a tool gap for each of the apertures such that there are a plurality of tool gaps for the respective mounting apertures in each portion of the joints, as modified);
where the two or more tool gaps allow a tool to access mounting hardware located at the plurality of mounting apertures (although functionally recited only, the tool gap for each of the apertures are wider than the other gaps between the other plates or webs such that the tool gaps function to better receive tools).

6.    The furniture assembly system of claim 3,
where the conical peg comprises an insertion limiter to limit the distance that the conical peg is inserted into the first comb and the second comb (insertion limiter comprising head 72).

7. The furniture assembly system of claim 1, further comprising:
attaching two or more components of an item of furniture together by connecting a plurality of furniture assembly apparatuses in a proper orientation to complete the assembly of an item of furniture (as shown in Figures 2-3 and 11-13),
where the assembled item of furniture is held together securely during use by the plurality of furniture assembly apparatuses (as made clear by the illustrations in Figures 2-3 and 11-13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 


DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636